DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daishiyou (JP06-099705; machine translation relied upon) in view of Kemp (US Pat. No. 6,253,815) and Skurich (US Pub. No. 2016/0121658).

Regarding claim 5, Daishiyou teaches at least one lateral face connecting the contact face of the wear indicator to the bottom of the groove, the lateral face not having a texture (figures 1 and 3).
Regarding claim 6, as stated above, Daishiyou suggests using a texture-free zone of up to 50% of the groove area, which overlaps the claimed range of a texture-free zone having a length of between 3 and 10 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claims 7-8, Daishiyou teaches a pitch for the uneven portion 4 (meets the claimed language of “strands” or “blades”) of preferably 0.2 mm or more (paragraph [0009]; figure 3). Such a range of pitch of 0.2 mm or more leads to ranges of density, cross section, spacing, and width which overlap the claimed ranges, therefore it would have been obvious to one of ordinary skill in the art to use densities, cross sections, spacings, and widths as claimed as being taught or suggested by Daishiyou.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daishiyou in view of Kemp and Skurich as applied to claim 1 above, and further in view of Roberts (US Pat. No. 4,198,774).
Regarding claim 9, Daishiyou (combined) does not specifically disclose using a parallelepipedal shape with side length and height as claimed. Roberts teaches the use of parallelepipedal texture to create increased visibility, where the height is at least 0.2 mm (overlapping the claimed range) and the .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daishiyou in view of Kemp and Skurich as applied to claim 1 above, and further in view of Muhlhoff II (FR 2995254; English equivalent US Pub. No. 2015/0246587 relied upon).
Regarding claim 10, Daishiyou (combined) does not specifically disclose that the texture is formed by a plurality of cavities in the form of cones. Muhlhoff II teaches a high contrast tire pattern (title) created by cavities of cone shape (paragraph [0052]; figure 4). It would have been obvious to one of ordinary skill in the art to use cavities of cone shape as taught by Muhlhoff II as the texture of the tire of Daishiyou (combined) in order to improve the contrast effect of the texture and the durability (see Muhlhoff II at paragraph [0020]).

Response to Arguments
Applicant's arguments filed August 31, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is specifically noted that it is the combination of Daishiyou and Skurich that renders the feature of the radial position of the tops of the texture elements being the same as the base of the wear indicator. As was stated above, the rationale for the combination was that such is a .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	November 15, 2021

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749